Citation Nr: 9933929	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  96-33 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound to the back and left posterior arm, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 RO decision which denied the 
veteran's claim for an increase in a 10 percent rating for 
residuals of a shell fragment wound to the back and left 
posterior arm.  The Board remanded the case to the RO in June 
1998, for further evidentiary development.  The case was 
returned to the Board in November 1999.


REMAND

The veteran seeks an increased rating for residuals of a 
shell fragment wound to the back and left posterior arm, 
which is currently evaluated as 10 percent disabling.  When 
this claim was previously before the Board it was remanded, 
in part, so that the veteran could be afforded a thorough 
medical examination.  An examination was indeed scheduled; 
and prior to such, the veteran contacted VA.  Notations in 
the claims folder variously reflect that the veteran said he 
wanted to cancel the scheduled VA examination and/or said he 
wanted to withdraw his appeal.  However, 38 C.F.R. 
§ 20.204(a) provides that a withdrawal of a substantive 
appeal must be in writing.  As the record includes no written 
withdrawal of the appeal by the veteran, the claim remains in 
appellate status.  If the veteran submits a written 
withdrawal of the appeal at any time, the claim may, of 
course, be terminated.

Additionally, it is noted that when a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b) (1999).  In the instant case, it is again noted 
that the veteran failed to report for a scheduled VA 
examination.  While he did indeed provide VA with a 
forewarning that he would be unable to report for the 
examination, he provided no reason for his absence.  A copy 
of the letter from the VA medical facility notifying the 
veteran of the date, time, and place to report for the 
examination is not in the claims folder.  Inasmuch as it is 
unclear whether the veteran received adequate notice of the 
examination in question, the veteran should be scheduled for 
another VA examination, with notification of the date, time, 
and place of the examination being made a part of the record.  
Additionally, he should also be given notice of the 
provisions of 38 C.F.R. § 3.655 regarding failure to report 
for a VA rating examination.

Accordingly, this case is REMANDED for the following 
development:

1.  The veteran should be contacted and 
asked whether he desires to withdraw his 
claim for an increased rating for 
residuals of a shell fragment wound to 
the back and left posterior arm.  If his 
response is in the affirmative, such 
withdrawal must be in writing and 
associated with the claims folder.  If 
the response is negative, his appeal 
should be continued and developed as 
indicated below.

2.  The RO should ask the veteran to 
clearly identify the names, addresses, 
and dates of all sources of treatment for 
his residuals of a shell fragment wound 
to the back and left arm since his 
discharge from service, including Dr. 
Lowbow and Dr. George Shrepna.  The RO 
should then contact the identified 
sources and obtain copies of the records, 
following the procedures of 38 C.F.R. 
§ 3.159 (1999).

3.  The veteran should be scheduled for a 
VA examination to evaluate the nature and 
severity of his service-connected 
residuals of a shell fragment wound to 
the back and left posterior arm.  With 
respect to the actual examination, the 
examiner should be provided with the 
applicable new and old rating criteria 
for rating muscle injuries, and asked to 
describe the veteran's residuals in terms 
consistent with the rating criteria, 
including a comparison of findings stated 
in terms consistent with the old criteria 
and the findings stated in terms 
consistent with the new criteria.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  Additionally, the veteran 
must be properly informed of the 
scheduled examination, and he should be 
given notice of the consequences of 
failure to report for the examination, 
including an explanation of the 
provisions of 38 C.F.R. § 3.655.  If the 
veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

4.  If the veteran does not withdraw the 
appeal in writing, the RO should 
readjudicate the claim for an increased 
rating for residuals of a shall fragment 
wound to the back and left posterior arm.  
In this regard, the old rating schedule, 
as well as the provisions of the new 
regulations and rating criteria for 
assessing muscle injuries (as contained 
in 38 C.F.R. Part 4) must be considered 
and the version of the regulations which 
are most favorable to the veteran's 
increased rating claim must be applied.  
See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  If the benefit being sought by 
the veteran is not resolved to his 
satisfaction, he should be sent 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


